Judgment unanimously modified on the law and as modified affirmed without costs, in accordance with the following memorandum: Special Term was correct in declaring that defendant’s policy of liability insurance was in effect at the time of the loss. The court, however, failed to pass upon the applicability of the plaintiff’s liability policy, which issue was also before it for determination. The record establishes that plaintiff’s policy of insurance was in effect and also provided liability coverage at the time of the loss. The judgment of Special Term must, therefore, be modified accordingly. We make no other findings with respect to the obligations of the parties under their respective policies. (Appeal from judgment of Supreme Court, Onondaga County, Murphy, J. — declaratory judgment.) Present — Dillon, P. J., Doerr, Green, Pine and Lawton, JJ.